Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-6, 8-23 and newly added claims 24-26 has been reviewed and are addressed below.   Claim 7 has been cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 9-21-22, they have been entered and are addressed below.
Examiner acknowledges the foreign priority dated 10-5-2017.
Applicant argues that the additional element improves to the functioning of a computer. Examiner respectfully disagree. The generic computer components are used to perform the abstract idea, it does not improve the computer itself. Additionally the claim recitation makes some of the steps optional for example it can either just display the data, or store the data or generate a report. The claim also does not indicate anything about large volumes of medical imaging data sets.
Applicant argues that like example 40 the claim as a whole provide an technical improvement. Examiner respectfully disagree. Example 40 is limited to network traffic flow. The instant claim is directed to determining a value is greater or less than a threshold based on medical image data set. The analysis is not performed based on the bandwidth usage rather the analysis is based on the medical image data.
With respect to applicant’s arguments regarding the prior art, it is moot in view of applicant’s amendments to the claims and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 14 and 15 recited a non-transitory computer program product and non-transitory computer medium respectively, and they depend on claim 1 which is a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-26   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-6, 8-26 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 13, 14 and 15 recite ,“assigning a probability value for a negative finding to the medical imaging data set the probability value being based on the image data set”, “determining whether the probability value is greater or less than a first threshold value”, “providing the medical imaging data set automatically to either…”, “analyzing the medical data set….” Or “creating a report data…”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “medical imaging device”, “processor”, “non-transitory computer readable medium”, “computer program product”, “output device”, “device for storing”, “artificial intelligence”, “machine learning” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “storing the medical imaging device” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 47 states that "the term "device for storing" preferably describes a memory device used for storing the recorded medical imaging data sets e.g. a digital storage medium such as a hard disc, SD-card, which may be part of a computer or cloud. Preferably, the medical imaging data sets being transferred directly to the device for storing by the control unit are labelled with a standard phrase for identifying them. Furthermore, it is thinkable that the output device and the device for storing the medical imaging data set are integrated into a common structure, such as a workstation, or the device for storing the medical imaging data sets is incorporated into a server or a system of servers, whereas the output device is included in a workstation or the medical imaging device”.
Paragraph 46 states that “term "output device" is preferably generic for a device being configured for presenting or depicting a visualisation of the medical imaging data set. For example, the output device is a screen depicting a visualisation of the medical imaging data set or a printing device for printing a visualisation of the medical imaging data set, for example on a sheet. In other words: the output device presents the medical imaging data set in a suitable way for analysing the medical imaging data set in detail by an operator or a clinician”.
Paragraph 3 recites “in general, medical imaging data sets are recorded and reconstructed by medical imaging devices, such as an X-ray scanner, computer tomography (CT) scanner, magnetic resonance tomography (MRT) scanner or ultrasound scanner, for example”.
The claims recite additional elements “storing the medical imaging data” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-6, 8-12, 16-26  when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (2016/0350919) in view of Odry (2020/0020098).
With respect to claim 1 Steigauf teaches a method for analyzing a medical imaging data set, the method comprising: 
assigning a first probability value for a negative finding to a medical imaging data set, the first probability value being based on the medical image data set (Steigauf paragraph 34 “a common model or series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions” and paragraph 66 “the operations may include: receiving results of the deep learning model analysis for the particular medical imaging study (operation 810), which may include an indication (or a non-indication) of a specific medical condition, a relevance/likelihood/confidence score of the specific medical condition, identified findings of the specific medical condition, and the like”). 
Steigauf does not teach determining whether the first probability values is greater or less than a first threshold value.
providing the medical imaging data set automatically to either 
an output device for analyzing the medical imaging data set in response to determining the first probability values is less than the first threshold value or to a device for at least one of storing the medical imaging data set based or creating a report data set without analyzing the medical image data set in response to determining the first probability values is greater than the first threshold value.
Odry teaches the outlier detection block can determine that a tissue of the target tissue type is present in response to a determination that the medical image data have less than a threshold probability of fitting within any of the one or more clusters based on the latent variable values. For example, a lesion in the test subject's brain may appear as a dark region in an MR image, and may result in a combination of mean intensity μ and standard deviation σ that is outside all of the clusters 651-655 (Odry paragrpah 66 which reads on determining the probability values).
Odry teaches processor determines that a target tissue has been detected. In some embodiments, the system is trained to provide an alert that a target tissue has been found, and the subject should undergo additional testing to determine which kind of tissue has been found. The processor can output an indication that the subject is considered a high priority candidate for additional testing to detect the target tissue, and may identify additional MR sequences to be performed, or initiate scheduling of an appointment. The subject is considered to be outside the normal, healthy range of training subjects (Odry paragraph 79 which reads on providing output for analyzing medical imaging data set in response to determining the first value is less than the threshold). Additionally, the analysis is not necessarily performed since the medical imaging data set is provided for analzying.
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Steigauf with Odry with the motivation of increased reading efficiency for the radiologist or technician (Odry paragraph 171).
Claim 13 is rejected as above.
Claim 14 is rejected as above.
Claim 15 is rejected as above.

With respect to claim 2 Steigauf teaches the method claim 1, wherein an information data set is provided and wherein the probability value is based on the medical imaging data set and the information data set (Steigauf paragraph 66 “the operations may include: receiving results of the deep learning model analysis for the particular medical imaging study (operation 810), which may include an indication (or a non-indication) of a specific medical condition, a relevance/likelihood/confidence score of the specific medical condition, identified findings of the specific medical condition, and the like”).

With respect to claim 3 Steigauf teaches the method of claim 1, wherein the probability value is provided by a trained artificial network (Steigauf paragraph 17).
Claim 16 is rejected as above.
Claim 17 is rejected as above.
Claim 18 is rejected as above.

With respect to claim 4 Steigauf teaches  the method of claim 3, wherein a result data set is provided after analysing the medical imaging data set and wherein the result data set is used for training the artificial network (Steigauf paragraph 36).
Claim 19 is rejected as above.

With respect to claim 5 Steigauf teaches the method of claim 4, wherein the analysing is supported by an analysing device for highlighting an abnormality (Steigauf paragraph 15 and 66).
Claim 20 is rejected as above.

With respect to claim 6 Steigauf teaches the method of claim 4, wherein the at least one of the result data set and the medical imaging data set is transferred to a data base of a clinical decision support system (Steigauf paragraph 71).
Claim 21 is rejected as above.


With respect to claim 8 Steigauf teaches the method of claim 2, wherein a further probability value is provided based on the information data set, and wherein the medical imaging data set is only automatically provided either to the output device for analysing the medical imaging data set or a device for at least one of storing the medical imaging data set based on the probability value and creating a report data set based on the probability value, upon a difference between a threshold value and the further probability value being smaller than a further threshold (Steigauf paragraph 68).

With respect to claim 9 Steigauf teaches the method of claim 2, wherein the information data set is based on a patient related data base (Steigauf paragraph 20).

With respect to claim 10 Steigauf teaches the method of claim 1, wherein the medical imaging data set is recorded by a medical imaging device (Steigauf paragraph 18).
Claim 22 is rejected as above.

With respect to claim 11 Steigauf teaches the method of claim 2, wherein at least one of the information data set and a threshold value are entered via an input device (Steigauf paragraph 35).

With respect to claim 12 Steigauf teaches the method of claim 2, wherein at least one of the information data set and a threshold value are set automatically (Steigauf paragraph 39).
Claim 23 is rejected as above.

With respect to claim 24, Steigauf teaches the method of claim 2 wherein the information set compiles personal information of patient (Steigauf paragraph 39).

With respect to claim 25 Steigauf teaches the method of claim 24 wherein the personal information of the patient includes at least one of an age of the patient, a sex of the patient, a lab result of the patient, a patient record of the patient, an assessment of the patient, or a previous examination of the patient (Steigauf paragraph 56).

With respect to claim 26 Steigauf teaches the method of claim 1 wherein the first probability value is a probability for identifying no abnormality by the analyzing the medical imaging data set (Steigauf paragraph 52 “negative findings”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626